DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 04/27/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0219936 Hereinafter Kim).
Regarding claim 1, Kim discloses a plurality of light-emitting bodies (520, Fig. 8) arranged in a planar manner (Fig. 8), the light-emitting bodies being configured to emit first light upwards; and 
a transparent plate (710 or 732 depending on dependent claim, Figs. 8 or 14) above the light-emitting bodies, wherein 
the plate includes a plurality of wavelength conversion sections (720 or 723, Figs. 8 or 14) arranged next to each other in a lateral direction (Figs. 8 or 14), the wavelength conversion sections being configured to convert the first light to second light (Paragraph 0067), and 
each of the wavelength conversion sections at least partially overlaps at least one of the light-emitting bodies when viewed from above (Figs. 5 and 8).

2, Kim discloses each of the wavelength conversion sections is provided in a location overlapping one of the light-emitting bodies when viewed from above (Fig. 5)
the wavelength conversion sections are circular when viewed from above (Fig. 5), and 
the wavelength conversion sections each have a diameter larger than dimensions of a light-exiting portion of the light-emitting bodies (Fig. 5).

Regarding claim 3, Kim discloses the plate has dents in either one or both of top (Fig. 8) and bottom (Fig. 14) faces thereof, and 
the wavelength conversion sections reside in the dents (Figs. 8 or 14).

Regarding claim 4, Kim discloses the dents reside in the top face (top of 710, Fig. 8) of the plate.


Regarding claim 6, Kim discloses the dents reside in the bottom face (bottom of 732, Fig. 14) of the plate.

Regarding claim 9, Kim discloses a frame member (713, Fig. 14) on a bottom face of the plate (732), the frame member being configured to divide the plate into a plurality of regions (regions, Fig. 14 provided below).

    PNG
    media_image1.png
    281
    459
    media_image1.png
    Greyscale

(Kim, Fig. 14, Reproduced and annotated)

Regarding claim 12, Kim discloses the plate has a plurality of projections (740, Figs. 5 or 6) on either one or both of top and bottom faces (bottom of 710, Fig. 6) thereof.

Regarding claim 13, Kim discloses the first light emitted by the light-emitting bodies is blue light (blue light, Paragraph 0095), and 
the wavelength conversion sections convert the blue light to green and red light to output yellow light as the second light (Paragraph 0085).

Regarding claim 14, Kim discloses the wavelength conversion sections contain quantum dots (Paragraph 0085).

Regarding claim 15, Kim discloses the light-emitting bodies are separated by a distance from the plate (Fig. 8).

Regarding claim 16, Kim discloses a display device (all elements of Fig. 1) comprising: 
the backlight device according to claim 1; 
a display panel (200, Paragraphs 0045-0047) configured to display an image by using light exiting the backlight device (Fig. 1, Paragraphs 0045-0047); and 
a control unit (510, Paragraph 0054) configured to receive an input of image data sets each specific to one of areas into which a display region of the display panel is divided and to implement local dimming drive (Paragraph 0054) where the backlight device and the display panel are controlled based on the image data sets so as to display an image represented by the image data sets (specifically this section is understood to require a display device, and a controller which can be used to dim LEDs as needed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219936 Hereinafter Kim) in view of Son et al. (US 2018/0196183 Hereinafter Son).
Regarding claim 5, Kim fails to teach the wavelength conversion sections each have a top face below the top face of the plate.
Son teaches the wavelength conversion sections (152, Figs. 5 and 4) each have a top face (loest section of 152a, Fig. 5) below the top face of the plate (top of 110, Fig. 5).


Regarding claim 7, Kim fails to teach the wavelength conversion sections each have a bottom face above the bottom face of the plate.
Son teaches the wavelength conversion sections (154, Fig. 7) each have a bottom face (heighest section of the bottom of 154, Fig. 7) above the bottom face (bottom surface of 124, Fig. 7) of the plate.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the bottom face of the wavelength conversion section of Kim below the bottom face of the plate as taught by Son, in order to improve the efficiency of the color conversion given that the nitrogen gas has a low refractive index compared to the glass layer (Son, Paragraphs 0093-0094).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219936 Hereinafter Kim) in view of Yamada et al. (US 2018/0080625 Hereinafter Yamada).

Regarding claim 8, Kim fails to teach the plate contains a white material.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the white material from Yamada inside the plate of Kim, in order to properly diffuse the light from the light source as well as providing a more uniform light source (Paragraph 0069).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0219936 Hereinafter Kim) in view of Sando et al. (US 2015/0309247 Hereinafter Sando).

Regarding claim 10, Kim fails to teach the plate comprises a plurality of the plates arranged in a planar manner.
Sando teaches the plate (all of 30, Fig. 11) comprises a plurality of the plates (each 30, Fig. 11) arranged in a planar manner (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have changed the plate of Kim into a plurality of plates as taught by Sando, in order to provide a desired light emission over a specific area and given that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

11, Kim fails to teach those plates that are adjacent to each other are separated by a distance.
Sando teaches those plates that are adjacent to each other (Fig. 12, specifically dictionary.com defines adjacent to mean “lying near or close” these are considered to meet this limitaiton) are separated by a distance (specifically the distance being the distance between 30 where the reflectors 34A are located).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamada (US 10/162220) teaches a reflector plate, with segmented board light sections, wavelength conversion member. Dijken (US 2015/0261076 teaches an air gap between glass and wavelength conversion member. Ryowa et al. (US 2013/0249388) teaches wavelength conversion members with the light guide being able to be separated. Kijima et al. (US 2009/0140630) teaches one to one wavelength and light source ratio. Li (US 2009/010930) teaches light sources with wavelength conversion members which are separated from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875